*586The petitioner received interim home relief (hereinafter HR) grants from the respondents while awaiting approval of her application to receive Supplemental Security Income (hereinafter SSI) from the Federal Government. She challenges the respondents’ practice of later recouping their interim HR grants by deducting the full amount of the interim HR payments from the initial lump sum of SSI payment for benefits retroactive to the date of the SSI application, without calculating payments for each month of the interim period separately (see, 42 USC § 1383; Social Services Law §§ 131-a, 158). She argues that this deprives her of assistance she would get if she were not receiving SSI assistance, in violation of NY Constitution article XVII, that it violates a Federal statutory proscription against applying SSI benefits received in one month against any other debt or obligation (42 USC §§ 4077, 1383 [d] [1]), and that it violates the Federal and State Constitutions’ equal protection clauses.
This court has recently considered all of these arguments in another set of appeals including the same issues and found the State’s practice violates no statutory or constitutional mandate (see, Matter of Goodwin v Perales, 120 AD2d 527). Mangano, J. P., Brown, Rubin and Spatt, JJ., concur.